Citation Nr: 1120458	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  03-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to November 1945.  

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in Jackson, Mississippi, (hereinafter RO).  

The case was remanded on three previous occasions, most recently in January 2010, and is now ready for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA examination conducted in August 2010, concluded the Veteran did not have PTSD, but that he had an anxiety disorder related to service.  

2.  A March 2011 rating action awarded service connection for anxiety disorder.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in October 2003 that informed the appellant of the information and evidence necessary to prevail in his claim.  

As for the duty to assist, service treatment and personnel reports and VA clinical reports have been obtained.  The Veteran was also afforded the VA examination to determine if he has PTSD in August 2010 as requested in the January 2010 remand.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.

In order to warrant a grant of service connection, that a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The aforementioned VA examination conducted in August 2010 found that the Veteran did not meet the criteria for PTSD, but that he did meet the criteria for anxiety disorder, not otherwise specified, which the examiner stated was caused by exposure to military combat experiences.  Following this examination, a March 2011 rating decision granted service connection for anxiety disorder, not otherwise specified.  

As the aforementioned examination report is the most current analysis of the Veteran's psychiatric picture, it is accorded the greatest probative value.  As it does not reveal a diagnosis of PTSD, it does not provide a basis for an award of service connection for that disability.  Moreover, while the record prior to August 2010 reflected some diagnoses of PTSD, to include following a July 2008 VA examination, it must be observed that PTSD is a form of anxiety disorder, and the level of impairment of each is based on the same criteria, such that no increased compensation would accrue to the Veteran were service connection also established for PTSD.  See 38 C.F.R. §  4.14 (2010); Brady v. Brown, 4 Vet. App. 203, 206 (1993)( holding that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology, as such a result would overcompensate the claimant for the actual impairment of his earning capacity.) 

Under the circumstances described above, the Board concludes that a basis upon which to establish service connection for PTSD has not been presented.  


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


